Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 112 rejection in the Office action dated 9/7/2021 is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Denso (HP 2010-98097 “Denso”) in view of Sugano et al. (JP 2016-152282, “Sugano”).  Examiner’s note: Denso and Sugano are cited in the IDS filed on 11/20/2020.

Regarding claim 1, Denso discloses A resin-sealed in-vehicle electronic control device comprising: a circuit board on which an electronic component is mounted (Figs. 1, 8, 25, page 3, top; circuit board 31 has electronic components 20 mounted);
a connector housing that is arranged to electrically connect the circuit board to an external terminal (Figs. 1, 8, 14, 25, page 3, top; connector housing 12 is arranged to electrically connect the circuit board 31 to an external terminal); 
and a sealing resin fixing the connector housing to the circuit board (Figs. 1, 8, 25, page 3, middle; mold resin 50 fixes the connector housing 12 to the circuit board 31),
wherein the connector housing has a through hole allowing communication between a second end surface of the connector housing and a side surface of the connector housing, the second end surface located opposite to a first end surface of the connector housing on which the external terminal is mounted, and the side surface of the connector housing adjoining the second end surface (Figs. 9a-c, page 5, middle, page 6, bottom; the bypass hole 16 and the through hole 15 collectively forms a through hole allowing communication between the second end surface and the top side surface of the housing, the second end surface is on the right side as shown in Fig. 9a, the second end surface on the right side is located opposite to the first end surface on the left side on which the external terminal is mounted, the top side surface where the bypass hole 16 is located is adjoining the second or right end surface), 
the second end surface parallel to the first end surface and perpendicular to the side surface (Figs. 9a-c, page 5, middle, page 6, bottom; the second or right end surface is parallel to the first or left end surface and is perpendicular to the top side surface),
the through hole having a straight-line shape (Figs. 9a-c, page 5, middle, page 6, bottom; the bypass hole 16 has a straight line shape),
and the sealing resin continuously fills at least an inside of the through hole and covers at least a part of an outer periphery of the circuit board (Figs. 1, 8, 25, page 6, bottom; mold resin 50 flows through and fills the hole 15 and the bypass hole 16 and covers a part of an outer periphery of the circuit board 31).
Denso does not disclose the sealing resin covers a part of an outer periphery of the connector housing. 
Sugano discloses the sealing resin covers a part of an outer periphery of the connector housing (Fig. 1, page 2, top; sealing resin 4 covers an outer periphery of the connector housing 1 and the wiring board 3).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Denso’s device with Sugano’s resin in order to improve the solder connection life and reduce the height of the device, as suggested by Sugano at Abstract.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Denso and Sugano as applied to claim 1, above, in view of Ishii et al. (JP 2010-040992, “Ishii”).  Examiner’s note: Ishii cited in the IDS filed on 11/20/2020.


Denso does not disclose the limitations of claim 2. 
Ishii discloses the connector housing has a linear expansion coefficient larger than that of the sealing resin (Fig. 1, claim 6; the connector is formed of thermoplastic resin and has a linear expansion coefficient of 30x10-6 and the sealing resin is thermosetting resin and has a linear expansion coefficient of 7x10-6).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Denso’s device, as modified by Sugano, with Ishii’s resin in order to prevent leakage of a resin by lowering stress given to the connector, as suggested by Ishii at Abstract.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Denso and Sugano as applied to claim 1, above, in view of Mayuzumi et al. (JP 2006-173402, “Mayuzumi”).  Examiner’s note: Mayuzumi is cited in the IDS filed on 11/20/2020.

Regarding claim 5, Denso in view of Sugano discloses the claimed invention as applied to claim 1, above.
Denso does not disclose the limitations of claim 5. 
Mayuzumi discloses an elastic member covering at least a part of an externally exposed portion at a boundary between the connector housing and the sealing resin (Fig. 1, page 4, top; O-ring 17 covers a boundary between connector 12 and the resin sealing portion 15).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Denso’s device, as modified by Sugano, with .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Denso and Sugano as applied to claim 1, above, in view of Nagata et al. (US 2005/0151242, “Nagata”).  

Regarding claim 6, Denso in view of Sugano discloses the claimed invention as applied to claim 1, above.
Denso does not disclose the limitations of claim 6. 
Nagata discloses a metal base supporting the sealing resin, the metal base thermally contacting the circuit board via thermally conductive spacers passing through the sealing resin (Fig. 2A, [0059], [0060]; heat sink plate 21 is a metal base supporting the sealing resin 7, the heat sink plate is thermally contacting the semiconductor chip 1 via the protruding portion 21a which is a thermally conductive spacer passing through the sealing resin).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Denso’s device, as modified by Sugano, with Nagata’s metal base and spacer so that the surface area that is exposed at the lower surface of the heat sink plate from the sealing resin is reduced and a degree of freedom in board wiring below the heat sink plate can be improved, as suggested by Nagata at [0044].
Nagata does not disclose a plurality of protruding portions 21a, therefore Nagata does not disclose “spacers” as required in claim 6.
	It would have been an obvious matter of design to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have duplicated Nagata’s protruding portion 21a since it has been held that mere duplication of the essential working parts of a device involves only St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, in a separate embodiment, Nagata, Fig. 5A and [0073], discloses a plurality of supporting portions in the form of heat releasing terminals 31b and 31d.  The plurality of spacers which predictably improve the heat releasing efficiency, as suggested by Nagata at [0073].  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847